      Case 1:18-cv-04036-JGK-KHP Document 154 Filed 07/29/21 Page 1 of 1


                      PELTON GRAHAM LLC
                      ADVOCATES FOR JUSTICE

                                                                                  Brent E. Pelton, Esq.
July 28, 2021                                                               Pelton@PeltonGraham.com

VIA ECF
                                                      07/29/2021
Honorable Katharine H. Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     Campos, et al. v. BKUK 3 Corporation d/b/a La Carbonara, et al.
        Civil Action No. 18 Civ. 4036 (JGK) (KHP)

        Macancela, et al. v. Kukaj, et al.
        Civil Action No. 18 Civ. 7507 (JGK) (KHP)

Dear Judge Parker:                                                                                07/29/2021
       This office represents plaintiffs in the above-referenced action. We write, jointly with John
Howley, Esq., counsel in the related matter of Macancela v. Kukaj, No. 18 Civ. 7507 (JGK), to
respectfully request a one (1) week extension of Plaintiffs’ deadline to submit the supplemental
materials in connection with Plaintiffs’ Motion for Default Judgment and Damages (Campos Dkt.
Nos. 146-151; Macancela Dkt. Nos. 201-206) as set forth in a recent Order of the Court. (Campos
Dkt. No. 152; Macancela Dkt. No. 209).

        Plaintiffs’ original deadline was July 30, 2021; Plaintiffs request an extension of this date
to August 6, 2021. This is the Plaintiffs’ first request for extension of this deadline. Defendants
have not appeared in this Action for approximately two and one-half (2.5) years, and Plaintiffs are
unable to contact them regarding this request. We request this additional time in order to contact
each of the Plaintiffs, review and supplement their declarations where necessary, obtain signatures
including by hard copy, and give them time to search through their document and records for
evidence pertinent to this matter.

       We appreciate Your Honor’s attention to this matter. Please feel free to contact the
undersigned should Your Honor have any questions or concerns regarding this submission.

                                                         Respectfully submitted,

                                                         /s/ Brent E. Pelton

                                                         Brent E. Pelton, Esq. of
                                                         PELTON GRAHAM LLC

New York: 111 Broadway, Suite 1503, New York, NY 10006 Tel. 212-385-9700 Fax 212-385-0800
San Francisco: 456 Montgomery Street, 18th Fl., San Francisco, CA 94104 Tel. 415-437-9100 Fax 212-385-0800
www.PeltonGraham.com
